DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities.  Appropriate correction is required.
In claim 3, lines 2-3, the phrase “a first inner detection spring” should be changed to -- the first inner detection spring --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 6, the phrase “the connection portion” lacks antecedent basis.  In line 8, the phrase “the connection portion” lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0186505 (Sattler et al.).
With regards to claim 1, Sattler et al. discloses a rotation rate sensor comprising, as illustrated in Figures 1a-4, an inertial sensor 1; assuming that three axes orthogonal to each other are an X-axis, a Y-axis, and a Z-axis (as observed in Figure 1a); a substrate 2; a first detection movable body 3 and a second detection movable body 23 which overlap the substrate in a direction along the Z-axis and are disposed side by side in a direction along the X-axis (paragraph [0017]; Figure 1a); a first detection spring 45 that supports the first detection movable body to be displaceable in the direction 5 along the X-axis (paragraphs [0017],[0018]; Figure 1a); a second detection spring 45 that supports the second detection movable body to be displaceable in the direction 25 along the X-axis (paragraphs [0017],[0018]; Figure 1a); a first drive portion 4 that drives the first detection movable body with a drive component in the direction along the X-axis (paragraph [0017]; Figure 1a); a second drive portion 24 that drives the second detection movable body with a drive component in the direction along the X-axis (paragraph [0017]; Figure 1a); a first fixed detection electrode 6 disposed on the substrate and facing the first detection movable body (paragraph [0017]; Figures 1a,1b); a second fixed 
With regards to claim 2, Sattler et al. further discloses the first detection spring 45 includes a first inner detection spring (e.g. right-hand top and bottom detection spring 45 of first detection movable body 3 as observed in Figure 1a) positioned at a second detection movable body side of the first detection movable body and a first outer detection spring (e.g. left-hand top and bottom detection spring 45 of first detection movable body 3 as observed in Figure 1a) positioned at a side of the first detection movable body opposite to the second detection movable body; the second detection spring 45 includes a second inner detection spring (e.g. left-hand top and bottom detection spring 45 of second detection movable body 23 as observed in Figure 1a) positioned at a first detection movable body side of the second detection movable body and a second outer detection spring (e.g. right-hand top and bottom detection spring 45 of second detection movable body 23 as observed in Figure 1a) positioned at a side of the second detection movable body opposite to the first detection movable body.
With regards to claim 3, Sattler et al. further discloses the first thin portion (e.g. width of the detection springs 45) is provided on the first inner detection spring and the second inner detection spring.  (See, as observed in Figure 1a).
With regards to claim 4, Sattler et al. further discloses the first thin portion (e.g. width of the detection springs 45) is provided in the first outer detection spring and the second outer detection spring.  (See, as observed in Figure 1a).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0186505 (Sattler et al.) in view of U.S. Patent Application Publication 2013/0186200 (Classen).

The only difference between the prior art and the claimed invention is a first drive spring that supports the first movable drive electrode to be displaceable in the direction along the X-axis and a second drive spring that supports the second movable drive electrode to be displaceable in the direction along the X-axis; a thickness along the Z-axis direction of the first drive spring and the second drive spring is equal to a thickness along the Z-axis direction of the first detection movable body and the second detection movable body.
Classen discloses a yaw rate sensor comprising, as illustrated in Figures 3-4b, an inertial sensor 1,40,41; assuming that three axes orthogonal to each other are an X-axis, a Y-axis, and a Z-axis (as observed in Figure 3,4a); a substrate 2; a first detection movable body 3 and a second detection movable body 3’ which overlap the substrate in a direction along the Z-axis and are disposed side by side in a direction along the X-axis (paragraph [0030]; Figure 3,4a); a first detection spring 4 that supports the first detection movable body to be displaceable in the direction 102 along the X-axis (paragraphs [0030]; Figures 3,4a); a second detection spring 4’ that supports the second detection movable body to be displaceable in the direction 102 along the X-axis (paragraph [0030]; Figures 3,4a); a first drive portion 12 that drives the first detection movable body with a drive component in the direction along the X-axis (paragraph [0030]; Figures 3,4a); a second drive portion 12’ that drives the second detection movable body with a drive component in the direction along the X-axis (paragraph [0030]; Figures 3,4a); the first drive portion 12 includes a first movable drive electrode coupled to the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a first drive spring that supports the first movable drive electrode to be displaceable in the direction along the X-axis and a second drive spring that supports the second movable drive electrode to be displaceable in the direction along the X-axis; a thickness along the Z-axis direction of the first drive spring and the second drive spring is equal to a thickness along the Z-axis direction of the first detection movable body and the second detection movable body as suggested by to the system of Sattler et al. to have the ability to induce the drive beam to vibrate in phase opposite along the vibration direction parallel to the substrate so that undesirable deformation of the drive beam due to drive vibrations are suppressed or at least shifted to higher frequencies.  (See, paragraphs [0030],[0032] of Classen)
With regards to claims 7 and 8, the references do not explicitly specify an electronic device or a vehicle comprising the inertial sensor.  However, to have set such intended use in these environments for the inertial sensor is considered to have been a matter of choice . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references, particularly Furuhata et al., Kanemoto, Ohms, cited are related to inertial sensors having a first and second detection movable body, first and second detection springs, first and second drive portions, and first and second fixed detection electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861